Citation Nr: 0300387	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  00-16 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder.  




REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, that granted service 
connection for post-traumatic stress disorder and rated 
the disorder 10 percent disabling.  The veteran disagreed 
with the rating assigned, and this appeal ensued.  

When this matter was previously before the Board in May 
2001, it was remanded to the RO for additional 
development.  Following the requested development, the RO 
in September 2002 continued the 10 percent rating 
previously assigned.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  The service-connected post-traumatic stress disorder 
is productive of no more than mild occupational and social 
impairment.  The veteran's current Global Assessment of 
Functioning (GAF) Score is 60 to 70.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist and enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except for the amendment relating to 
claims to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In July 2000, the RO provided the veteran and 
his representative with a statement of the case.  
Following the Board's May 2001 remand, the veteran and his 
representative were provided with a supplemental statement 
of the case in September 2002.  These documents set forth 
the legal criteria governing the claim now before the 
Board, listed the evidence considered by the RO, and 
offered analyses of the facts as applied to the legal 
criteria set forth therein, thereby informing the veteran 
of the information and evidence necessary to substantiate 
his claim.  The supplemental statement of the case 
included the provisions of the VCAA and the regulations 
implementing the VCAA, including 38 C.F.R. § 3.159(b)(1) 
pertaining to the duty to notify the claimant which 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  

Moreover, in correspondence dated in February and March 
2002, the RO notified the veteran of the enactment of the 
VCAA and of the information and evidence necessary to 
substantiate his claim.  The March 2002 letter also 
essentially informed the veteran which evidence, if any, 
should be obtained by the claimant and which evidence, if 
any, VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
record demonstrates that VA has informed the veteran of 
the type of information and evidence necessary to 
substantiate his claim and of the respective 
responsibilities of the VA and the veteran in obtaining or 
presenting evidence.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  
The RO has obtained the pertinent reports of VA 
examination and treatment.  In a statement dated in 
February 2002, the veteran reported that he did not have 
any private treatment reports concerning his post-
traumatic stress disorder.  He said that his family 
physician was deceased and that his records had been 
destroyed.  He stated that he had never been to a VA 
physician for treatment of post-traumatic stress disorder 
and requested that he be afforded a VA examination for his 
post-traumatic stress disorder.  He indicated that he had 
received treatment at the VA Medical Center (VAMC) in 
Memphis, Tennessee, but it appears that all the treatment 
reports from that facility have been obtained.  Thus, the 
veteran has not identified additional sources that could 
furnish evidence relevant to the issue before the Board, 
and the Board is aware of none.  Although the VA 
examination of April 1998 mentions that the veteran worked 
until he went on disability in August 1996, there is no 
indication that the disability retirement was related to 
symptoms of post-traumatic stress disorder, nor does the 
veteran so contend.  Rather, the record shows that the 
veteran was hospitalized by VA in August 1996 for 
hypertension and end-stage renal disease secondary to 
polycystic kidney disease; the hospital report does not 
mention any psychiatric symptoms.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA psychiatric examination in April 1998 
and, as indicated, recently requested that he be afforded 
a VA examination for post-traumatic stress disorder.  The 
Board's remand in May 2001 also requested that the RO 
afford the veteran a VA psychiatric examination to 
determine the current severity of his service-connected 
post-traumatic stress disorder.  However, the record 
demonstrates that the veteran canceled a VA psychiatric 
examination scheduled for June 2002.  In correspondence 
dated in July 2002, the RO asked the veteran whether to 
indicate whether he was able to report for a VA 
examination.  The record does not show that he responded 
to the RO's request.  It thus appears that the issue has 
been developed to the extent possible and is ripe for 
decision.  The duty to assist is not invoked where, as 
here, "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
USCA 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in 
which further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for further 
consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  

Increased Initial Rating

The record shows that the veteran's original claim for 
service connection for post-traumatic stress disorder was 
received in 1998 and was granted in a rating decision 
dated in October 1999, when a 10 percent evaluation was 
assigned under Diagnostic Code 9411, effective from March 
5, 1998.  The veteran disagreed with the evaluation 
assigned, and this appeal ensued.  

The veteran's claim for a higher evaluation for post-
traumatic stress disorder is an original claim that was 
placed in appellate status by his disagreement with the 
initial rating award.  In these circumstances, the rule in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary importance") is 
not applicable to the assignment of an initial rating for 
a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations is to be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Under the rating schedule, a 10 percent evaluation for 
post-traumatic stress disorder contemplates occupational 
and social impairment due to mild or transient symptoms 
that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress, or symptoms that are controlled by continuous 
medication.  A 30 percent evaluation is warranted when 
there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, conversation normal), due to 
such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 
percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  

A 70 percent evaluation contemplates occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability 
to establish and maintain effective relationships.  A 100 
percent evaluation requires total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

The record shows, as indicated above, that the veteran 
canceled a VA psychiatric examination scheduled in June 
2002 to assess the severity of his post-traumatic stress 
disorder symptoms.  Although VA treatment reports have 
been obtained and associated with the record, these deal 
exclusively with the veteran's organic disorders.  The 
Board is thus left to rely on the findings obtained on the 
VA psychiatric examination performed in April 1998.  Those 
findings do not equal or more nearly approximate the 
criteria for the next higher evaluation.  38 C.F.R. § 4.7.  
Rather, they show that the service-connected psychiatric 
disorder is productive of only mild symptomatology.  

The examination shows that the veteran has some residual 
symptoms of post-traumatic stress disorder.  He has had 
depression off and on for many years as part of his 
thoughts and feelings about the Vietnam War.  He has 
dreams and flashbacks about the war and sees people being 
injured and sees a friend getting killed.  He sees and 
hears the rocket attacks against his base.  He has sleep 
disturbance with nightmares that sometimes cause him to 
awaken screaming.  Sometimes, he is afraid to go to sleep.  
It is "hard" for him to watch war movies and other media 
coverage of war events, and he tries to avoid things that 
remind him of the war.  Although he is close to his 
immediate family, the veteran finds it difficult to be 
emotionally close to others.  He has a heightened startle 
response and does not like to be in areas where there are 
large crowds.  He experiences survivor guilt and does not 
like to talk about war experiences, especially the death 
of his friend in Vietnam.  

However, the record demonstrates that the veteran has been 
married to the same spouse since 1970, has three grown 
sons, and has a happy marriage and good relationships with 
his sons.  His grooming and hygiene were good.  His speech 
was delivered in a moderate tone and pace, and the content 
was rational and goal directed.  There was no evidence of 
tangentiality, loosening of associations, or flight of 
ideas.  His memory for recent and remote events was 
intact.  He denied auditory, visual or tactile 
hallucinations.  At no time did he appear to be 
hallucinating during the psychiatric interview.  No 
delusional material was elicited.  His mood was pleasant 
and friendly.  His affect was euthymic for the most part, 
although when asked about his affective state in general, 
he replied that he had "good and bad days."  He 
experienced periods that he could clearly identify as 
being depressed and reported that his depression had been 
worse since he became disabled and had to stop working.  
He denied suicidal or homicidal thoughts or intent.  He 
goes to church regularly, and he and his spouse go out to 
eat occasionally with his mother.  He has hobbies that he 
pursues and enjoys, and he helps with chores both inside 
and outside the house.  Until he went on disability in 
August 1996, the veteran had worked both before and after 
military service for a telephone manufacturer in Corinth, 
Mississippi.  As indicated above, it does not appear that 
his psychiatric symptoms played any role in his disability 
retirement.  

The examiner, who noted that he had reviewed the claims 
file, found that the veteran's overall functional 
impairment from symptoms of post-traumatic stress disorder 
was mild.  He assigned a GAF score of 60 to 70 on Axis V.  
The Global Assessment of Functioning is a scale reflecting 
the "'psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting 
the Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994) (DSM-IV)).  A GAF score ranging from 60 
to 70 reflects only moderate to mild symptoms.  

The record shows, and the examiner noted, that the veteran 
has also been on dialysis for end-stage renal disease 
since 1996.  In addition to post-traumatic stress 
disorder, the examiner diagnosed depressive disorder not 
otherwise specified, with anxiety features, secondary to 
chronic medical conditions.  He assessed this disorder as 
mild.  The examiner noted on Axis IV that the veteran had 
a history of psychological and physical problems affecting 
his social and industrial capacity.  

On examination, the examiner asked the veteran to rate his 
mood.  The veteran said that he felt good 50 percent of 
the time; about "middle ground" 25 percent of the time; 
and "down and depressed" about 25 percent of the time.  
The examination findings show that the veteran experienced 
anxiety when he thought about the future and the possible 
progression of his physical condition and that his 
occasional irritability was associated with his daily 
dialysis routine for his kidney disease.  On Axis I, the 
examiner attributed at least part of his depressive 
symptoms to his chronic physical problems (which are not 
service connected).  The veteran himself reported that he 
had "calmed down over the last two years" and that his 
post-traumatic stress disorder symptoms had improved.  He 
does not appear to be on any medication for post-traumatic 
stress disorder.  

It is thus apparent that the symptoms actually 
attributable to the service-connected psychiatric disorder 
are - as the examiner assessed them - mild.  It is thus 
inferable that the GAF score, which is a measure of 
overall psychological, social and occupational 
functioning, accurately assesses the veteran's functional 
impairment due to his service-connected disability when it 
is placed at 70.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) 
(Board has fact-finding authority to assess the quality of 
the evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence).   A GAF score of 60 - reflecting 
moderate symptoms - incorporates the symptoms of 
depression and anxiety arising from his nonservice-
connected organic disorders.  The Board notes that 
treatment records through September 2002 show continuing 
treatment for a number of physical disabilities, primarily 
end-stage renal disease and the complications thereof, but 
do not reflect treatment for the service-connected 
psychiatric disorder.  

After a careful review of the record, the Board concludes 
that a preponderance of the evidence is against the claim 
for an initial rating in excess of 10 percent for service-
connected post-traumatic stress disorder.  It follows that 
the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-58 (1990).  


ORDER

An initial evaluation in excess of 10 percent for post-
traumatic stress disorder is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

